Judgment so far as appealed from affirmed, with costs. Memorandum: The finding of the trial justice that the president of the plaintiff corporation made the statement upon which the estoppel is based was not, in view of all the circumstances, including the stock ownership of the plaintiff corporation, against the weight of the evidence. The authorization to the president to carry out the sale contained in the resolution of the corporation’s stockholders with its lack of hmitation, was sufficient to justify his binding the corporation by a statement substantially to the effect that the mortgage of the plaintiff corporation would be subordinated to the respondent’s lease. All concur. (The portion of the judgment appealed from adjudges plaintiff’s mortgage subordinate to the lease of the State Theatre Dunkirk, Inc., and denies foreclosure as against said lease.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ.